WAXJACE, Circuit Judge
(dissenting). This is a writ of error by the defendant in the court below to review a judgment entered upon a verdict for the plaintiff. The action was brought to recover damages for the ejection of plaintiff from one of the defendant’s sleeping cars. Upon the trial, evidence was introduced showing the following facts: The plaintiff.had made a trip from New York to San Francisco upon a round-trip ticket, with coupons attached, entitling him to passage to and from those cities over various connecting railway lines. The last coupon was for one first-class passage from Washington to New York over the Baltimore & Ohio Railroad. On his return trip he went to the office of the defendant at New Orleans, and asked the agent for a lower berth to New York. According to his testimony, the agent asked him for his railroad ticket; plaintiff showed it to him, the last coupon being attached; and the agent took it, examined it, and then sold him a berth ticket for the car Dioces from New Orleans to Jersey City, the terminal for New York. The berth ticket had printed on its face, “Good for this date and car only when accompanied by a first-class ticket.” The plaintiff took passage upon the car, and the defendant’s conductor took up the berth ticket. Before the car reached Washington, plaintiff was informed that from that city the car would go over the Pennsylvania Railroad. The cars of the defendant were run from Washington over the Baltimore & Ohio Railroad, and also over the Pennsylvania Railroad. The Dioces was run over the latter line. When the train reached Washington, plaintiff was asleep; but he then awoke and dressed, and found the car moving out of the city. Subsequently the train conductor called for his ticket. He handed it to him, and the conductor then told him that the ticket was not good for that road, and refused to accept the coupon for passage by the Baltimore & Ohio Railroad. The plaintiff declined to pay fare, and, upon his refusal to leave the car when the train reached Baltimore, the train conductor directed him to be removed. At Baltimore he was delayed until he was able to take a train over the Baltimore & Ohio Railroad for New York.
At the close of the evidence the defendant requested the court to direct a verdict in its favor upon the ground that the plaintiff was ejected by the employés of the Pennsylvania Railroad, and these were not' servants of the defendant, and upon the further ground that the sleeping-car ticket did not entitle plaintiff to transportation in the car over the Pennsylvania Railroad, and he was rightfully ejected for not paying fare. The tidal judge refused the request. The trial judge also denied a request by the defendant for instructions to the jury that if they found that plaintiff refused to leave the car without the application of force, and that no more force was used in expelling him than was necessary for that purpose, there could be no recovery against the defendant for damages occasioned by the use of such force. The exceptions to these several rulings raise all the important questions presented by the assignments of error.
Upon the facts the jury was justified in finding that the defendant undertook, for a compensation received, to furnish the plaintiff *385the accommodations of the sleeping car from New Orleans to Jersey Oity. It in effect represented to him, by its agent, that the car would go hv (he line of the Baltimore & Ohio Railroad, because by, showing him his ticket the plaintiff virtually informed the agent that he proposed to go by that line. The representation was in the nature of a warranty, and the contract may therefore be treated as embodying it, as a part of its terms. It is plain that this contract has been broken if the plaintiff was without just cause compelled by the defendant, or those for whose1 acts it was responsible, co leave the car at any time before reaching Jersey City; and in that event he was entitled to recover for the breach, as he could if he had been wrongfully ejected by a common carrier of passengers ■or by an innkeeper.
The proprietor of a sleeping car is not, however, a common carrier of passengers, nor an innkeeper. 22 Am. & Eng. Enc. Law, 797. And the liability of the sleeping-car corporal ion rests upon the breach of its implied obligation to furnish the accommodations which it holds itself out as offering to the public. It does not hold itself out as offering to supply the motive power for the transportation of passengei's, or any of the instrumentalities or facilities for the management of the train. The passenger understands that these are to be supplied by the railway company of which he has bought or is to buy his ticket, and that, unless he complies with the proper rules and regulations of the railway company in respect to the payment of fare, lie is not entitled to be carried, and may be ejected from tbe car. Lemon v. Car Co. (C. C.) 52 Fed. 262; Duval v. Same, 10 C. C. A. 331, 62 Fed. 265, 33 L. R. A. 715. In Ulrich v. Railroad Co., 108 N. Y. 80. 15 N. E. 60, tbe court observed that the purchase of a ticket for a seat in a drawing-room car lias no effect upon the status of,the purchaser as a passenger, and said:
“The contract for a scat did not make the purchaser a passenger, in any sense; but it simply provided that, if the purchaser secured a right to ride on the train, he could also enjoy the advantages of a specific seat during the trip, if he so desired.”
The plaintiff knew, or the law presumes he knew, when he bought the sleeping-car ticket, that he could not be carried in the car over the line of the Pennsylvania Railroad unless he had a ticket entitling him to passage, or unless he should pay his fare. He did not know, and was under no obligation to assume, that the car would run from Washington over that line. The defendant’s contract was broken when the car reached Washington, because from that time the car did not go over the Baltimore & Ohio Railroad; and the plaintiff was not entitled to occupy it, except as a passenger of the Pennsylvania Railroad, paying passenger’s fare.
It is not material whether he was compelled to leave the car by the employés of the railway company or by those of the defendant; and it may he conceded that, when employés of a sleeping-car company are enforcing the rules and regulations of the railroad company in ejecting passengers for refusal to pay fare, they are the servants of the railway company, and the ejection is its act, and not that of the sleeping-car company. Car Co. v. Lee, 49 Ill. App. 75; *386Lawrence v. Car Co., 144 Mass. 1, 10 N. E. 723. Having broken its contract by putting the plaintiff where he could not rightfully remain without submitting to an exaction not contained in his contract, the defendant became responsible, not only for the direct, but also for the consequential, damages which should have been anticipated as the natural and probable sequence. The defendant would not have been liable for the wrongful acts of the employés of the Pennsylvania Eailroad, but it was liable for their rightful acts in requiring him to vacate the car, because its breach of obligation was the cause which necessarily set those acts in motion. As respects the railway carrier, the plaintiff was rightfully ejected for refusal to pay his fare; but, as respects the defendant, he was not under obligation to pay it, and the defendant was responsible for the legitimate consequences of his refusal to pay fare. The trial judge was correct in so ruling, and in refusing to direct a verdict for the defendant upon any of the grounds assigned.
The ruling upon the question of damages remains to be considered. The general rule that a party who has been injured by the tort or breach of contract of another cannot aggravate the damages by his own willful and unnecessary conduct, but can recover of the delinquent such damages only as with reasonable effort upon his own part could not have been prevented, is familiar. The law imposes upon him an active duty to exert himself to make the damages as light as possible; and if, by negligence or willfulness, he allows them to be unnecessarily enhanced, he cannot thereby augment his' recovery. Dolph v. Machinery Co. (C. C.) 28 Fed. 558; Costigan v. Railroad Co., 2 Denio, 609; Hamilton v. McPherson, 28 N. Y. 72; Stilton v. Steamboat Co., 37 N. Y. 210; Warren v. Stoddart, 105 U. S. 224, 26 L. Ed. 1117; The Baltimore, 8 Wall. 377, 19 L. Ed. 463; Dodd v. Jones, 137 Stass. 322. The rule has been applied in several •adjudged cases between passengers and railway carriers. In Hall v. Railroad Co. (C. C.) 15 Fed. 57, the plaintiff had bought a ticket of the defendant’s ticket agent, upon its face good only for a specified period, upon the representation of the agent that the limitation would not be enforced. Having offered it at a later date, the conductor of the train refused to accept it, and, the plaintiff refusing to pay his fare to the next station, he was put off the train by force. The action was brought for the injuries sustained by his forcible expulsion. The court held that the conductor was justified in his conduct, and that the plaintiff could not recover for the expulsion, but only for the price of the ticket. In Poulin v. Railroad Co., 6 U. S. App. 298, 3 C. C. A. 23, 52 Fed. 197, 17 L. R. A. 800, where a ticket agent had negligently furnished a ticket which did not purport to be one for the trip for which it was purchased, and the passenger discovered the mistake before going upon the train, it was held that the passenger was bound to know that the conductor would be justified in refusing to receive it, and under such circumstances, if he chose to incur the risk of expulsion from the train by taking passage with the ticket, could not, when expelled, recover in tort. In Frederick v. Railroad Co., 37 Mich. 342, it was held that a passenger to whom a ticket agent had sold a wrong ticket, and who was compelled *387by the conductor to relinquish his seat or pay his fare, could recover against the railway carrier for breach of contract, but not in trespass for ejecting him. In Railroad Co. v. Griffin, 68 Ill. 499, where a passenger had paid for a ticket to a certain station, and the agent had inadvertently given him a ticket to an intermediate station, it was held that the demand for another ticket by the conductor was the breach of the implied contract on the part of the company to cany him to the proper station, but that his remedy in such a case was for breach of the contract. The court said:
“By paying sucli a demand, his cause of action would he as complete as if ho resists the-demand and suffers himself to be ejected, and his rejection in such a case will add nothing to his cause of action.”
In Railroad Co. v. Pierce, 47 Mich. 277, 11 N. W. 157, it was held that a passenger taking a train, by the direction of an agent of the company, which did not stop at the destination called for by his ticket, could recover upon the failure of the train to stop for breach of contract, hut could not recover for the indignity of being put off after being notified by the conductor that the train would not stop there, and refusing to pay additional fare. In Bradshaw v. Railroad Co., 135 Mass. 407, the passenger had received, by the mistake of the conductor, a wrong transfer ticket, which was declined by a second conductor upon presentation. It was held that the passenger could not, after refusing to pay his fare to the second conductor, and being by him expelled from the car, maintain an action against the company for such expulsion. The court said:
“Tf the company liad agreed to furnish him with a proper ticket, and has failed to do so, he is not at liberty to assert and maintain by force his fights under that contract, hut is bound for the time being to yield to the reasonable practices and requirements of the company, and enforce his rights in the more proper way.’’
In Townsend v. Railroad Co., 56 N. Y. 295, the passenger’s ticket had been taken np by one conductor without giving him any check or other evidence showing his right to proceed upon a subsequent train. Upon being requested to pay his fare by the conductor of the subsequent train, the passenger refused, informing the conductor of the action of the other conductor, and he was thereupon ejected from the train. The court held that the railway company was liable for the wrongful conduct of the first conductor, but not in exemplary damages for the act of the second conductor. Grover, J., after observing that the second conductor owed to the company the duty of enforcing its rules, and that the passenger could have resorted to his remedy after notice that he could not proceed upon the ticket which had been taken up, used this language:
“If, after this notice, he waits for the application of force to remove him, he does so in his own wrong. He invites the use of the force necessary to remove him, and, if no more is applied than is necessary to effect the object, he can neither recover against the conductor nor company therefor. This is the rule deducible from the analogies of the law.”
These adjudications were all in cases in which the conductor, pursuant to the regulations of the railway carrier, was justified in requiring the passenger to pay, although by the mistake of the com-*388party’s agent the passenger had not obtained such a ticket as he wás entitled to.
Other authorities are to the effect that in cases where the carrier has failed to furnish the passenger a proper ticket, or, having furnished one, the carrier’s agents have refused to honor it, the passenger’s recovery is not limited to the increased expense to which he is subjected, but includes as elements his inconvenience and loss of time, and also compensation for the indignity' attending the violation of his rights. 4 Elliott, B. E. § 1594. In cases where the passenger is unable to pay the fai’e, or for other reasons is constrained to leave the car under humiliating circumstances, it is reasonable that complete indemnity should include compensation for the indignity as well as .for his pecuniary loss.
In the present case, if the plaintiff had left the car at Washington, he would not have been exposed to any indignity. He could have taken a train on the Baltimore & Ohio Bailroad without serious inconvenience. After he was informed that the car would go over the Pennsylvania Bailroad, he was bound to know that the defendant could not fulfill the contract which its agent had mistakenly made. Under these circumstances, it was his duty to leave the car at Washington, or elect to become a passenger of the Pennsylvania Bail-road. If he had done either, he could have secured ample redress for the breach of his contract. There is nothing in the evidence to suggest that the defendant’s agent, in selling him a berth upon the sleeping car, willfully or knowingly sold him oné upon the wrong car. There is no reason why the plaintiff, as the victim of an innocent mistake, should be entitled to a larger recovery of damages than he would for the breach of a similar contract by an individual. The protection of the traveling public does not require an exaggerated indemnity for an unintentional breach of contract by a carrier to the party aggrieved. If the plaintiff, recognizing the situation, had adjusted his own conduct accordingly, he would have been entitled to a recovery of the actual compensation for his loss; and this would have afforded him adequate indemnity. It is said, however, that he was not informed before reaching Washington that the car would not go by the Baltimore & Ohio Bailroad, or, rather, that the evidence presented, a question of fact for the jury whether he had received the information. Assuming that he was not aware until after the car had left Washington that it was not to go by the Baltimore & Ohio Bailroad, and that he did not discover that his contract with the defendant had been broken until the train conductor called upon him to pay fare as a passenger of the Pennsylvania Bailroad, it was not necessary for him then, in order to vindicate his rights, to insist upon being ejected from the car by force. If he had left the car without force, he would have been entitled to recover, not only his additional expenses and for his inconvenience and loss of time, but also for the humiliation and indignity, if there was any, of having to do so compulsorily, such compensation as the circumstances might warrant. Instead of doing this, however, he insisted upon being ejected by force. Having obstinately invited, the force that was used by the employés of the train, *389lie ought not, when no more was used than was necessary, to have been allowed to recover of the defendant therefor. Upon the principle by which lie was allowed to recover for the force used, a party would be entitled to recover for a broken arm or leg, or other serious personal injury brought upon himself by his unnecessary resistance to the acts of the employes in enforcing the regulations of the railway company.
In my opinion, it was error on the pari: of the trial judge to refuse the instruction to the jury which was requested by the defendant.